Exhibit 10.25
NOTE
     July 8, 2011
     FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and
collectively the “Borrowers”) hereby promises, jointly and severally, to pay to
MERCEDES-BENZ FINANCIAL SERVICES USA LLC or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each New Vehicle Floorplan Loan from time to
time made by the Lender to Sonic Automotive, Inc. (the “Company”) or any New
Vehicle Borrower under the Credit Agreement and the principal amount of each
Used Vehicle Floorplan Loan from time to time made by the Lender to the Company
under that certain Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement, dated as of July 8, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the Company, certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, New Vehicle Swing Line Lender, and Used
Vehicle Swing Line Lender, and Bank of America, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties).
     Each Borrower promises, jointly and severally, to pay interest on the
unpaid principal amount of each Loan from the date of such New Vehicle Floorplan
Loan or Used Vehicle Floorplan Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.03(h) with respect to New Vehicle
Floorplan Swing Line Loans, and Section 2.08(f) with respect to Used Vehicle
Floorplan Swing Line Loans, all payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall (if required by
the Credit Agreement) become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. New Vehicle Floorplan Loans and
Used Vehicle Floorplan Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its New Vehicle Floorplan Loans and Used
Vehicle Floorplan Loans and payments with respect thereto.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NORTH CAROLINA.

            SONIC AUTOMOTIVE, INC.
      By:   \David P. Cosper\       Name:     David P. Cosper      Title:    
Vice Chairman and Chief Financial Officer        NEW VEHICLE BORROWERS:

ARNGAR, INC.
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SANTA MONICA V, INC.
FAA SERRAMONTE, INC.
FAA SERRAMONTE H, INC.
FAA STEVENS CREEK, INC.
FAA TORRANCE CPJ, INC.
FRANCISCAN MOTORS, INC.
KRAMER MOTORS INCORPORATED
SAI BROKEN ARROW C, LLC
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS VWK, LLC
SAI FORT MYERS H, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI OKLAHOMA CITY H, LLC
SAI ORLANDO CS, LLC
SAI RIVERSIDE C, LLC
SAI ROCKVILLE IMPORTS, LLC
SAI SANTA CLARA K, INC.
SANTA CLARA IMPORTED CARS, INC.
      By:   \David P. Cosper\       Name:     David P. Cosper      Title:    
Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



            NEW VEHICLE BORROWERS:

SONIC — 2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC — LAS VEGAS C WEST, LLC
SONIC — LONE TREE CADILLAC, INC.
SONIC — NEWSOME CHEVROLET WORLD, INC.
SONIC — NEWSOME OF FLORENCE, INC.
SONIC — SHOTTENKIRK, INC.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC
SONIC TYSONS CORNER H, INC.
SONIC TYSONS CORNER INFINITI, INC.
SONIC-BUENA PARK H, INC.
SONIC-CALABASAS A, INC.
SONIC-CAPITOL CADILLAC, INC.
SONIC-CAPITOL IMPORTS, INC.
SONIC-HARBOR CITY H, INC.
SONIC-PLYMOUTH CADILLAC, INC.
SONIC-VOLVO LV, LLC
STEVENS CREEK CADILLAC, INC.
WINDWARD, INC.
      By:   \David P. Cosper\       Name:     David P. Cosper      Title:    
Vice President and Treasurer   
 
      SONIC — LS CHEVROLET, L.P.
      By:   SONIC — LS, LLC, as Sole General Partner    

            By:   \David P. Cosper\       Name:     David P. Cosper     
Title:     Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



            NEW VEHICLE BORROWERS:

PHILPOTT MOTORS, LTD.
SONIC — CADILLAC D, L.P.
SONIC — HOUSTON V, L.P.
SONIC — LUTE RILEY, L.P.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE — 3401 N. MAIN, TX, L.P.
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
      By:   SONIC OF TEXAS, INC., as Sole General Partner    

            By:   \David P. Cosper\       Name:     David P. Cosper     
Title:     Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of Loan   Amount of   Interest
  Interest Paid   Balance This   Notation Date   Made   Loan Made   Period  
This Date   Date   Made By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

 